Opinion by
Cline, J.
It appeared from the record that a cablegram in which the value of the goods was given as 150 rials was garbled and that it should have read 1,050 rials. The invoice and a letter explaining the invoice were forwarded', to the broker with instructions to amend the entry, but the invoice had inadvertently been passed by the appraiser at the invoice value. The collector filed an appeal for reappraisement .and when the case came before the court the parties-stipulated that the value was 1,050 rials per 100 skins. The court found that the petitioner acted without intention to misrepresent the facts or defraud the revenue-of the United States. The petition was therefore granted.